 BURRIS CHEMICAL, INC.Burris Chemical, Inc. and United Steelworkers ofAmerica, AFL-CIO-CLC, Petitioner. Case I1-RC-4733October 22, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.I.()Pursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the objection to anelection' held August 10, 1979, and the Regional Di-rector's report recommending disposition of same.The Board has reviewed the record in light of theexception and brief and hereby adopts the RegionalDirector's findings and recommendations.2CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Steelworkers ofAmerica, AFL-CIO-CLC, and that, pursuant to Sec-tion 9(a) of the National Labor Relations Act, theThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: seven for, and three against, thePetitioner; there were no challenged ballots.The alleged threats of "violent reprisal" on which our dissenting col-league would set aside the election apparently refer to statements allegedlymade by the local president at a meeting of unit employees. According toone employee witness who was present at the meeting, the local presidentforegoing labor organization is the exclusive repre-sentative of all the employees in the following appro-priate unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment:All warehousemen and truckdrivers located atthe Employer's Charleston Heights. South Caro-lina, plant, excluding all office clerical employeesand professional employees, guards and supervi-sors as defined by the Act.MEMBER PENEI.O., dissenting:Contrary to my colleagues in the majority, I wouldfind merit in the Employer's objection insofar as italleges that the Petitioner threatened unit employeeswith violent reprisals should they attempt to cross anypicket lines established by the Petitioner. For the rea-sons set forth in my dissenting opinion in HickorySprings Manufacturing Company, 239 NLRB 641(1978), I would find such threats, if made, constituteobjectionable conduct warranting setting aside theelection. I would, therefore, order that this objectionbe set for a hearing to resolve the Employer's claimthat the Petitioner made such threats of picket lineviolence.stated, "If anybody breaks the strike line, bust their ass and if you can't dothat, at that time you can always find out where they live." According to thesecond employee witness, the local president said. "f someone crossed thepicket line it would be stupid to try something there but we work with themand we knew where they lived. and he wouldn't say anymore about thatwe knew what to do from there." We find these remarks are unrelated to theoutcome of the election or to the way the employees voted in the electionand, therefore, provide no basis for setting the election aside. HickorSprings Manufacturing Company, 239 NLRB 641 (1978).246 NLRB No. 34205